DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021  has been entered.
 

Status of Claims
This action is in response to the applicant amendment filed on 4/7/2021 for application 15/812,118 filed on 11/14/2017. Claim 1, 3 – 9, 11 – 17 and 19 – 20 are pending and have been examined. 

Claim 2, 10 and 18 have been canceled by the applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2017 and 8/1/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
data analysis unit configured to in claim 1, 3, 5 
estimated confidence interval computation unit configured to in claim 1, 4, 6 – 8 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 9 are rejected under  35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 9 recite “stable”, “smooth” and “reliable”. These terms are relative terms that render the claims indefinite and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The depending claim Claim 3 – 8 and 11 – 16 are rejected with the same rational as the independent claim Claim 1 and 9. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 9, 11 – 17 and 19 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Regarding Claim 1, in the Subject Matter Eligibility Test Step 1, the claimed method in Claim 1 as a whole falls within one or more statutory category. However, Claim 1 as a whole does not provide enough evidence of improving technology or functionality and thus requires further analysis at Step 2A to determine if the claim is directed to a judicial exception. 
In the Subject Matter Eligibility Test Step 2A Prong One, the claimed processing unit recites the abstract ideas in the following limitations:
performing an estimation process 
determine … a data type 
determining whether or not … include a peak term 
the data type being associated with an optimum approximation computation method for computation among a plurality of approximation computation method
apply … computation method associated with the data type … to computation
compute a variance 
vector element, multivariate distribution, optimum approximation computation method, variance, confidence level
The step of performing and estimation process, determine a data type, determine whether or not include a peak term can practically be performed in human mind with or without physical aid and thus falls under the mental processes group of abstract idea. The element of data type associate with optimum approximation computation, the steps of apply computation method associated with data type, the step of compute a variance and the elements of vector element, multivariate distribution, variance, confidence level are mathematical relationship or mathematical calculations and thus falls under the mathematical concepts group of abstract idea. Claim 1 requires further analysis under step 2A Prong Two.
In the Subject Matter Eligibility Test Step 2A Prong Two, Claim 1 recite the following additional elements along with the abstract ideas: 
hardware-based processing unit, neural network, information estimation apparatus, data analysis unit, estimated confidence interval computation unit, , mobile object.
the neural network comprises a structure that includes an integrated layer that combines a dropout layer for dropping out a part of input data and a fully connected layer for computing a weight, 
The recited machine of hardware-based processing unit, neural network, information estimation apparatus, data analysis unit, estimated confidence interval computation unit and mobile object are highly generic. The recited dropout layer and fully connected layer in neural network are highly generic and have been used extensively in different fields (See at least Gal, Dropout as a Bayesian Approximation: representing Model Uncertainty in Deep Learning, University of Cambridge, Intro. para. 1, ln. 1 – 3). The recited association of data type and optimum approximation computation method are also highly generic. The additional elements recited in the claim include input data, weight, vector element, multivariate distribution, optimum approximation computation method, variance, confidence level. However, as recited, these limitations do not add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment or field of use. Thus, the additional element in Claim 1 does not integrate the abstract idea into a practical application and the claim as a whole is directed to the judicial exception that requires further analysis under Step 2B. 
In the Subject Matter Eligibility Test Step 2B, the recited neural network structure including dropout layer and fully connected layer are highly generic and are well understood, routine, conventional in the field (See at least Gal, Dropout as a Bayesian Approximation: representing Model Uncertainty in Deep Learning, University of Cambridge, Intro. para. 1, ln. 1 – 3). The data type in the instant application is referring to the distribution profile of the data as disclosed in paragraph 0072 of the instant application. The association of different analytical computation method to data of different distribution recited in the claim is highly generic, routine conventional used in the field (See at least Gedcke et al., Method and Apparatus for Compression and Filtering of Data Associated with Spectrometry, US 5,995,989, Nov, 1999, Approach D, para. 2 and para. 5). Thus, Claim 1 do not recites additional element that is significantly more than judicial exception of abstract idea and are not eligible subject matter under 35 U.S.C. 101, as pointed out in Step2A,Prong 2 analysis. 

Regarding Claim 3, depending on Claim 1. Claim 3 recite the additional abstract ideas in the following limitations: 
set as a threshold a value 
multiplying by a predetermined number 
determine a term larger than the threshold as the peak term 
standard deviation of all of the terms formed by the respective products of each vector element of 
The recited steps of set a value and determine the peak term can practically be performed in human mind with or without physical aid and thus falls under the mental process group of abstract idea. The steps of multiplying and the elements of standard deviation, products of vector elements recite mathematical calculations and falls under the mathematical concepts group of abstract idea. The mere recitation of threshold is highly generic and do not take claim out of judicial exception. Claim also recite the following additional element: 
input data, integrated layer
The input data, and integrated layer are also highly generic and generally linking the judicial exception to a particular technical environment and field of use. Thus, Claim 3 neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 3 is rejected under the same rational as Claim 1. 

Regarding Claim 4 – 8, Claim 4 – 8 recite additional abstract ideas in the following limitations: 
in the case where … determines the data type in which the peak term is not included, … configured to compute a distribution of each vector element of the output data from the integrated layer, using, as a sample sum, a sum of all of the terms formed by the respective products of each vector element of the input data to the integrated layer and the weight.
in the case the peak term that is exceptionally larger than the other terms is included, … configured to extract at most a predetermined number of peak terms, and determine the data type based on a result of further determining whether or not remaining terms not extracted are small enough to be regarded as zero.
wherein in the case where … determines the data type in which the peak term is included and the remaining terms not extracted are small enough to be regarded as zero, … is configured to compute a distribution of each vector element of the output data from the integrated layer using only the extracted peak terms.
wherein in the case where … determines the data type in which the peak term is included, and the remaining terms not extracted are not small enough to be regarded as zero, the estimated confidence interval computation unit is configured to compute a first distribution using only the extracted peak terms, compute a second distribution using a sum of the remaining terms other than the peak terms as a sample sum, and combine the first distribution and the second distribution to compute a distribution of each vector element of the output data from the integrated layer.
wherein in the case where multivariate mixture distributions included in the output data from the integrated layer include individual distributions similar to each other, the estimated confidence interval computation unit is configured to merge and process the similar distributions as one distribution.
The recited elements of compute using sample sum, compute using only peak term, compute first/second distribution then combine, merge and process similar distribution are mathematical calculations and mathematical relationship and belong to mathematical concepts abstract idea group. The recited element of determining whether or not remaining term small enough to be zero is another mental process. The recited elements of alternative analytical calculation method base on the distribution profile of data merely use generic computing components to perform these methods. Thus, Claim 4 - 8 does not improve function of technology or technical field (MPEP 2106.05(a)), does not require a particular machine (MPEP 2106.05(b)), does not transform particular article to a different state (MPEP 2106.05(c)) and does not apply the judicial exception in meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(e)). The analytical computation base on whether peak(s) exist in the data set is well understood, routinely conventional activity (See at least Gedcke et al., Method and Apparatus for Compression and Filtering of Data Associated with Spectrometry, US 5,995,989, Nov, 1999, Approach D and Wolfe, Pattern Clustering by Multivariate Mixture Analysis, U.S. Naval Personnel Research Activity, Mar, 1969, summary C.). Thus, Claim 4 – 8 neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 4 – 8 are not eligible subject matter under 35 U.S.C. 101 as pointed out in the analysis.

Regarding Claim 9, 11 – 16, Claim 9, 11 – 16 are the method claim corresponding to Claim 1, 3 – 8. Claim 9, 11 – 16 are rejected with the same rational as Claim 1, 3 – 8. 

Regarding Claim 17 and 19, Claim 17 and 19 are the non-transitory computer medium claim corresponding to Claim, 1 and 3. The recited element of non-transitory computer-readable medium and hardware-based processing unit are highly generic and generally linking the use of judicial exception to a particular technological environment or field of use. Claim 17 and 19 are rejected with the same rational as Claim 1 and 3. 

Regarding Claim 20, Claim 20 are the non-transitory computer medium claim corresponding to the combination of Claim 4 and 5. Claim 20 is rejected with the same rational as Claim 4 and 5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3 – 6, 9, 11 – 14, 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being un-patentable over Gal, Dropout as a Bayesian Approximation: representing Model Uncertainty in Deep Learning, University  of Cambridge, Jun, 2015 in view of Gedcke et al., Method and Apparatus for Compression and Filtering of Data Associated with Spectrometry, US 5,995,989, Nov, 1999. 

Regarding Claim 1, Gal discloses:
a neural network (Gal, intro. para. 2, ln. 2 – 3, where MLP [neural network]) … using the neural network for performing an estimation process to obtain an estimation result (Gal, intro. para. 2, ln. 2, where an approximation [estimation])
wherein the neural network comprises a structure that includes an integrated layer (Gal, sec. 3, para. 1, ln. 1, where MLP [neural network as the integrated layer]) that combines a dropout layer for dropping out a part of input data (Gal, sec. 3, para. 3, Ln. 1 – 2, where dropout of input point) and a fully connected layer for computing a weight (Gal, sec. 3, para. 1, ln. 1, where MLP [neural network with fully connected layer]),
… of each vector element of output data from the integrated layer having a multivariate distribution (Gal, Appendix, sec. 2.1, para. 1. Ln. 5 – 9 & eq. 4, where each element of the D dimensional vector output y^ of the neural network [integrated layer] having multidimensional distribution [multivariate distribution]), … terms formed by respective products of each vector element of input data to the integrated layer having a multivariate distribution and the weight (Gal, Appendix, sec. 2.1, para. 1, ln. 5 – 9, where D dimensional vector y^ [terms] formed by product of each of the Q dimensional vector input data x having multi-dimensions [multivariate] distribution and weight W), … terms formed by the respective products of each vector element of the input data to the integrated layer and the weight (Gal, Appendix, sec. 2.1, para. 1, ln. 5 – 9, where D dimensional vector y^ [terms] formed by product of each of the Q dimensional vector input data x and weight W)
computation in the integrated layer (Gal, Appendix, sec. 2.1, para. 1, ln. 9, where the computation of y^ is in the neural network [integrated layer]) … each vector element of the output data from the integrated layer based on the input data to the integrated layer (Gal, Appendix, sec. 2.1, para. 1. Ln. 5 – 9 & eq. 4, where each element of the D dimensional vector output y^ of the neural network [integrated layer] output base on the input data x)
Gal did not explicitly discloses: 
In a hardware-based processing unit having implemented thereon … an information estimation apparatus, the information estimation apparatus for performing an estimation process to obtain an estimation result 
and wherein the information estimation apparatus comprises: a data analysis unit  configured to determine a data type … based on a numerical distribution of terms … and a result of determining whether or not the terms include a peak term that is exceptionally larger than other terms, … the data type being associated with an optimum approximation computation method for computation among a plurality of approximation computation methods, 
and an estimated confidence interval computation unit configured to apply the optimum approximation computation method associated with the data type determined by the data analysis unit to computation, to analytically compute a variance;
whereby the computed variances are stable and smooth so that a reliable confidence level for the estimation result is adapted to be provided to at least a mobile object.
Gedcke explicitly discloses: 
In a hardware-based processing unit having implemented thereon … an information estimation apparatus (Gedcke, fig. 6, item 10 – 30 [hardware based information estimation apparatus]), the information estimation apparatus for performing an estimation process to obtain an estimation result (Gedcke, col. 2, ln. 26 – 31, where estimate of noise and scatter pattern) 
and wherein the information estimation apparatus comprises: a data analysis unit (Gedcke, fig. 6, item 24, where DSP [data analysis unit]) configured to determine a data type (Gedcke, col. 2, ln. 26 – 33, where identify scatter pattern [data type]) … based on a numerical distribution of terms (Gedcke, fig. 1, where numerical distribution of data point [terms]) … and a result of determining whether or not the terms include a peak term that is exceptionally larger than other terms (Gedcke, fig. 1, where determine if there is data point that is larger than a threshold, which is determined as a peak term), … the data type being associated with an optimum approximation computation method for computation among a plurality of approximation computation methods (Gedcke, col. 7, sec. Approach D, where second paragraph describe the computation method [one of optimum approximation computation method] for data with peak value [one of data type]; col 8, sec. Approach D, where fifth paragraph describe another computation method [another optimum approximation computation method] for data without peak value [another data type])
and an estimated confidence interval computation unit (Gedcke, fig. 6, item 24, where DSP [estimated confidence interval computation unit]) configured to apply the optimum approximation computation method associated with the data type determined by the data analysis unit to computation, to analytically compute a variance (Gedcke, col. 9, ln. 9 – 10, where deviation [variance] is calculated by the corresponding computation method determined by the scatter pattern [data type] );
whereby the computed variances are stable and smooth so that a reliable confidence level for the estimation result is adapted to be provided to at least a mobile object (Gedcke, col. 2, ln. 47 – 49, where periodic sampling preserve shape of background [stable and smooth]; ln. 30 – 31, where improve accuracy [reliable]; ln. 20 – 21, where minimize data transfer rate and storage, ln. 7, continuous tracking and reliable attribute. With the above attribute, the application is adapted to be provided to mobile objects as described in the instant application para. 0241).
Gal and Gedcke both disclose method of analyzing and estimating distributed data and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gal’s disclosure of utilizing dropout neural network as a Bayesian approximation to model uncertainty in the inference with Gedche’s disclosure of a data analysis device for distributed data to achieve the claimed invention. One of the skilled in the art would have motivated to make this modification to reduce the volume of data and eliminate errand noise (Gedcke, abs. ln. 4 & ln. 17 – 20). 

Regarding Claim 3, depending on Claim 1, Gal in view of Gedcke further discloses: 
wherein the data analysis unit (See at least Gedcke et al. Fig. 6. Item 24) is configured to set, as a threshold (See at least Gedcke et al. Fig. 2. A threshold 16 is determined in Col. 5.  Ln. 4.), a value obtained by multiplying, by a predetermined number, a standard deviation of all of the terms (See at least Gedcke et al. Fig 2. Threshold 16 is determined by multiplying the deviation by a constant k [predetermined number] in Col. 5. Ln. 4-5.) formed by the respective products of each vector element of the input data to the integrated layer and the weight (See at least Gal, Appendix, sec. 2.1, para. 1, ln. 9, where y^ [terms] formed by product of each element of Q dimensional vector input data x and weight W), and determine a term larger than the threshold as the peak term (See at least Gedcke et al. Col. 2. Ln. 4-5. Any data above the threshold being kept as peak).

Regarding Claim 4, depending on Claim 1, Gal in view of Gedcke further disclose: 
wherein in the case where the data analysis unit (See at least Gedcke et al. Fig. 6. Item 24) determines the data type in which the peak term is not included (See at least Gedcke et al. Col. 8, Approach D, para. 5, where peak term is not near), the estimated confidence interval computation unit is configured to compute a distribution of each vector element of the output data from the integrated layer, using, as a sample sum (See at least Gedcke et al. Col. 8, Approach D, para. 5, where peak term is not near, only ½ percent of data point [sample] are kept), a sum of all of the terms formed by the respective products of each vector element of the input data to the integrated layer and the weight (See at least Gal, Appendix, sec. 2.1, para. 1, ln. 9, where y^ [terms] formed by product of each elements of the Q dimensional vector input data x of the neural network [integrated layer] and weight W). 

Regarding Claim 5, depending on Claim 1, Gal in view of Gedcke further discloses: 
wherein in the case where the peak term that is exceptionally larger than the other terms is included (See at least Gedcke et al. Fig. 7. where step 45 checks the existence of peak), the data analysis unit is configured to extract at most a predetermined number of peak terms (See at least Gedcke et al. fig. 7 & col. 6, ln. 7 – 9 & ln. 13 – 15, where maximum peak width [predetermined number of peak terms] of 400 data point, after maximum peak expired, the next data point will be considered as non-peak), and determine the data type based on a result of further determining whether or not remaining terms not extracted are small enough to be regarded as zero (See at least Gedcke et al. fig. 7 & col. 6, ln. 3 – 17, where after the maximum peak width reached, the averaging resumes and treat the next point as non-peak [remaining terms not extracted], this distribution has misinterpreted peak [one of the data type] as described in col. 2, ln 40. The calculation of average and threshold continues until the background noise is found again which change to another distribution profile [another data type]. The peak threshold to noise is set to kσ from the noise as shown in fig. 1, k can be set to big enough for σ to be regarded as zero).

Regarding Claim 6, depending on Claim 5, Gal in view of Gedcke further discloses:
wherein in the case where the data analysis unit determines the data type in which the peak term is included (See at least Gedcke et al. Fig. 7, where, step 45 checks the existence of peak) and the remaining terms not extracted are small enough to be regarded as zero (See at least Gedcke et al. Fig. 2., Col. 2. Ln 5-6, Col. 4. Ln. 57-60. In other words, background noise represents the remaining term. The average background noise level 12 [distribution profile i.e. data type] is calculated), the estimated confidence interval computation unit is configured to compute a distribution of each vector element of the output data from the integrated layer (See at least Gal, Appendix, sec. E.3, where the model is used to calculate variance estimation [distribution]) using only the extracted peak terms (See at least Gedcke et al. abs. ln. 17 – 20, after peaks have been detected, all or portion of background noise may be discarded).

Regarding Claim 9 and 11 – 14, Claim 9 and 11 – 14 are the information estimation method claim corresponding to Claim 1 and 3 – 6. Claim 9 and 11 – 14 are rejected for the same reason as Claim 1 and 3 – 6.

Regarding Claim 17 and 19 – 20, Claim 17, 19 – 20 are the non-transitory computer-readable medium claim corresponding to Claim 1, 3 and the combination of Claim 4 and 5. Gedcke further teaches: a non-transitory computer-readable medium comprising instructions that cause an information estimation unit of a hardware-based processing unit, in response to the instructions (See at least Gedcke, col. 8, ln. 61 – 65, where the digital signal processing can be carry out by a computer or part of the CPU. A general computer has program codes [instructions] stored in memory [nn-transitory computer-readable medium] that cause CPU [information estimation unit, hardware-based processing unit] to perform instructions.). Claim 17 and 19 – 20 are rejected for the same reason as Claim 1, 3 and 4 – 5. 

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being un-patentable over Gal in view of Gedcke as applied to Claim 1 and 9 above and further in view of Hardt, Tight Bounds for Learning a Mixture of Two Gaussians, Proceedings of the Forty-Seventh Annual ACM Symposium on Theory of Computing, 753 – 760, Jun 2015.

Regarding Claim 7, depending on Claim 5, Gal in view of Gedcke further discloses: 
wherein in the case where the data analysis unit determines the data type in which the peak term is included (See at least Gedcke et al. Fig. 7. In other words, step 45 checks if peak exist.) and the remaining terms not extracted are not small enough to be regarded as zero (See at least Gedcke et al. Fig. 2., Col. 2. Ln 5-6, Col. 4. Ln. 57-60. In other words, background noise represents the remaining term. The average background noise level 12 [distribution profile i.e. data type] is calculated), 
as a sample sum (See at least Gedcke et al. Col. 8, Approach D, para. 5, where when peak term is not near, only ½ percent of data point [sample] are kept)
Gal in view of Gedcke did not explicitly disclose:
the estimated confidence interval computation unit is configured to compute a first distribution using only the extracted peak terms, compute a second distribution using a sum of the remaining terms other than the peak terms as a sample sum, and combine the first distribution and the second distribution to compute a distribution of each vector element of the output data from the integrated layer.
Hardt explicitly discloses: 
the estimated confidence interval computation unit is configured to compute a first distribution using only the extracted peak terms (See at least Hardt, sec. 1.1. para. 2, ln. 1 – 3, where the first of the two gaussians [peak terms], p1, u1, σ1 are the distributions), compute a second distribution using a sum of the remaining terms other than the peak terms (See at least Hardt, sec. 1.1 para. 2, ln. 1 – 3, where the second of the two gaussians [remaining terms other than the peak terms] p1, u1, σ1 are the distributions), and combine the first distribution and the second distribution to compute a distribution of each vector element of the output data from the integrated layer (See at least Hardt, sec. 1.1, para. 2, ln. 1 – 2, where the combined distribution is calculated from the first distribution and the second distribution of data set. Gedcke described the situation as misinterpreted peak in col. 2, ln. 40 and col 6, para. 2, ln. 1 – 3. Since the background is misinterpreted as peak, the two groups of data are homogeneous in nature. As described in Hardt, intro, ln. 4 – 6, the mixture model is a natural way to explaining data).
Gal (in view of Gedcke) and Hardt both teach analysis method for distributed data and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Gal (in view of Gedcke)’s teaching of apparatus that analyses data with different distribution profile with Hardt’s teaching of method that analyses data from two homogeneous population to achieve the claimed invention. One of the ordinary skill in the art would have motivated to make this modification to explaining data of homogeneous populations in varying proportions (See at least Hardt, Intro. ln. 4 – 6).  

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Gal in view of Gedcke as applied to Claim 1 and 9 above and further in view of Wolfe, Pattern Clustering by Multivariate Mixture Analysis, U.S. Naval Personnel Research Activity, Mar, 1969

Regarding Claim 8, depending on Claim 1. Gal in view of Gedcke disclose the apparatus of Claim 1.  Gal in view of Gedcke did not explicitly disclose: 
wherein in the case where multivariate mixture distributions included in the output data from the integrated layer include individual distributions similar to each other, the estimated confidence interval computation unit is configured to merge and process the similar distributions as one distribution.
Wolfe explicitly discloses:
 wherein in the case where multivariate mixture distributions (See at least Wolfe, Page 3, Line 17 – 18, in other words mixture of multivariate distribution) included in the output data from the integrated layer include individual distributions similar to each other (See at least Wolfe, Page 3, Line 20, maximum-likelihood estimation), the estimated confidence interval computation unit is configured to merge (See at least Wolfe, Page 2, Line 8, the combined [merge] population) and process the similar distributions (see at least Wolfe, Page 7, Line 9 - 10, obtaining confidence intervals) as one distribution. 
Gal (in view of Gedcke) and Wolfe both disclose method of analyzing data distributions and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Gal (in view of Gedcke)’s teaching of apparatus of Claim 1 with Wolfe’s teaching of apparatus that merge multivariate distribution to achieve the claimed invention. One of the ordinary skill in the art would have motivated to make this modification to clustering output into similar types and producing objective analysis (See at least Wolfe, Problem. Line 2 -3).  

Regarding Claim 16, it is the method claim corresponding to apparatus Claim 8. Claim 16 is rejected for the same reason as Claim 8.

Response to the Remarks
Applicant’s remark filed on 4/7/2021 has been fully considered but they are not persuasive. 

Regarding Claim rejection under 35 USC 112(b), applicant states that the terms “stable”, “smooth” and “reliable” recited in Claim 1 and 9 are not relative term base on the Merriam-Webster on-line dictionary. Examiner respectfully disagree. “Stable”, “smooth” and “reliable” are subjective term in the relative terminology (MPEP 2173.05(b)). Examiner did not find the specific criteria in the original disclosure how these terms are measured. One of ordinary skill in the art could nevertheless ascertain the scope of the claim. Besides the “best definition” suggested in the remark, Merriam-Webster on-line dictionary also quote subjective description for these terms such as steady and firm for stable, not sharp or harsh for smooth and dependable for reliable. 
	Regarding Claim rejection under 35 USC 101, applicant states that the Claim 1 and 9 do not preempt the obtaining of an estimation result with a confidence level by others and direct to significantly more than an abstract idea and a practical application. Examiner respectfully disagree. Base on the Subject Matter Eligibility Test Step 2A Prong Two and 2B (MPEP 2106.05), the recited neural network structure including dropout layer and fully connected layer are highly generic point out in the 101 rejection. The recited data analysis unit and the estimated confidence interval computation unit are also highly generic. Merely adding generic computer components to perform the method is not sufficient to qualify as an improvement to an existing technology (MPEP 2106.05(a)). The improvement stated in the applicant’s remark are improvement in the abstract idea not the improvement to a technology field. The generality of these computation component recited in the claim does not qualify these component as a particular machine (MPEP 2106.05(b)). The claim does not cause transformation or reduction of a particular article to a different state or things (MPEP 2106.05(c)). Besides the judicial exception point out in 101 rejection, using generic computer component to provide estimation of variance does not contribute to inventive concept (examples cited in the 101 rejection) thus Claim 1 and 9 do not apply or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(e)). The applicant’s remark and the specification identify the problem that the instant application intended to solve. However, Claim 1 and 9 attempt to cover solution to the identified problem without restriction on how the result is accomplished and no description of the mechanism for accomplishing the result and thus does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words “apply it” (MPEP 2106.05(f)). The recited limitation of stable, smooth and reliable result adapted to mobile object are the intended result and intended use of the claim which does not limit the claim nor does it bear patentable weight. 
Regarding Claim rejection under 35 USC 103, applicant states that Gal in view of Peace fail to disclose peak term in Claim 1, 9 and 17. Examiner has updated the art rejection in light of the amendment and remark. Gal in view of Gedcke disclose peak term as point out in the claim rejection section for Claim 1, 9 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122